UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2014 Item 1: Schedule of Investments Vanguard New Jersey Long-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2014 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.0%) New Jersey (98.2%) Atlantic City NJ GO 5.000% 11/1/22 3,000 3,312 Atlantic County NJ Public Facilities COP 6.000% 3/1/15 (14) 1,480 1,561 Bayonne NJ GO 5.750% 7/1/35 7,500 8,118 Bernards Township NJ School District GO 4.000% 7/15/24 1,400 1,541 Burlington County NJ Bridge Commission Revenue 5.000% 12/1/23 1,000 1,174 Burlington County NJ Bridge Commission Revenue 5.000% 10/1/24 1,000 1,177 Burlington County NJ Bridge Commission Revenue 5.000% 12/1/24 700 812 Burlington County NJ Bridge Commission Revenue 5.000% 10/1/25 500 583 Burlington County NJ Bridge Commission Revenue 5.000% 12/1/29 275 307 Burlington County NJ Bridge Commission Revenue (Burlington County Solid Waste Project) 5.000% 10/1/26 2,100 2,418 Burlington County NJ Bridge Commission Revenue (Burlington County Solid Waste Project) 5.000% 10/1/27 4,100 4,691 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.750% 2/15/42 12,500 12,960 Camden County NJ Improvement Authority Lease Revenue (Rowan University School of Osteopathic Medicine Project) 5.000% 12/1/32 4,000 4,277 Camden County NJ Improvement Authority Revenue 5.000% 1/15/28 3,600 3,998 Camden County NJ Improvement Authority Revenue 5.000% 1/15/29 3,225 3,551 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/42 9,980 10,579 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/21 1,040 1,220 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/22 500 586 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/23 1,000 1,145 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/24 1,200 1,365 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 4.000% 7/1/26 700 729 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/26 1,000 1,120 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/21 3,160 3,517 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/26 4,335 4,524 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/27 2,660 2,756 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/28 6,000 6,501 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/29 4,000 4,312 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/30 5,000 5,366 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/35 9,060 9,590 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/37 15,000 16,058 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/40 (4) 1,000 1,047 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.030% 3/7/14 LOC 4,200 4,200 East Brunswick Township NJ Board of Education GO 5.000% 11/1/20 1,000 1,206 East Brunswick Township NJ Board of Education GO 5.000% 11/1/21 1,125 1,358 East Brunswick Township NJ Board of Education GO 5.000% 11/1/22 1,000 1,207 Essex County NJ Improvement Authority Revenue 5.500% 10/1/24 (14) 5,000 6,050 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.000% 11/1/21 2,390 2,878 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/21 (4) 6,000 7,332 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 10,190 7,986 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.750% 11/1/28 (4) 20,990 26,147 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 9/1/23 400 473 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 9/1/24 500 586 Gloucester Township NJ Municipal Utility Authority Revenue 5.650% 3/1/18 (2) 1,390 1,506 Hillsborough Township NJ School District GO 5.375% 10/1/19 (4) 1,720 2,106 Hudson County NJ Improvement Authority Lease Revenue 5.000% 4/1/24 1,070 1,206 Hudson County NJ Improvement Authority Lease Revenue 5.000% 4/1/25 500 555 Hudson County NJ Improvement Authority Lease Revenue 5.000% 4/1/26 790 870 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 5.750% 1/1/35 2,000 2,200 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 6.000% 1/1/40 3,000 3,323 Jersey City NJ GO 5.000% 3/1/19 1,550 1,795 Jersey City NJ GO 5.000% 3/1/22 1,750 2,025 Lenape NJ Regional High School District GO 4.000% 3/15/25 1,580 1,713 Mercer County NJ Improvement Authority Revenue 5.000% 11/1/21 1,000 1,190 Mercer County NJ Improvement Authority Revenue 5.000% 11/1/24 1,375 1,591 Middlesex County NJ COP 5.000% 10/15/23 1,455 1,683 Middlesex County NJ COP 5.000% 10/15/24 1,055 1,221 Middlesex County NJ COP 5.000% 10/15/25 1,155 1,332 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 5.875% 8/1/31 1,000 1,143 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 6.000% 8/1/38 3,900 4,474 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/14 (ETM) 20 21 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/16 (ETM) 5 6 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/23 1,400 1,689 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/25 445 542 Monroe Township NJ Board of Education GO 5.000% 8/1/26 1,500 1,705 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/24 1,970 2,333 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/25 1,000 1,176 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/26 1,200 1,399 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/27 1,090 1,263 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/28 1,000 1,151 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/29 1,235 1,412 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/18 1,250 1,440 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/19 865 1,004 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/20 1,605 1,857 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/21 1,000 1,156 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/22 1,880 2,167 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/24 1,035 1,163 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/25 615 683 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/28 465 509 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/30 570 616 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/31 600 645 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/20 (2) 2,945 3,064 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/21 (2) 6,255 6,491 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/22 (2) 5,585 5,784 New Jersey Casino Reinvestment Development Authority Revenue (Parking Fee) 5.250% 6/1/21 (14) 3,000 3,089 New Jersey Economic Development Authority Lease Revenue (Rutgers State University) 5.000% 6/15/38 4,000 4,350 New Jersey Economic Development Authority Lease Revenue (Rutgers State University) 5.000% 6/15/46 10,475 11,226 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/36 935 873 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.040% 3/3/14 LOC 6,000 6,000 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 1,030 1,173 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 8,500 9,460 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/24 5,500 5,995 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/25 5,990 6,439 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/26 2,500 2,662 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/28 2,000 2,111 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/29 1,400 1,464 New Jersey Economic Development Authority Revenue (El Dorado Terminals Co. Project) VRDO 0.040% 3/3/14 LOC 2,000 2,000 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 6,000 7,038 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/25 (14) 14,000 16,313 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 2,500 2,901 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/31 (14) 17,675 17,922 New Jersey Economic Development Authority Revenue (Order of St. Benedict Project) VRDO 0.020% 3/7/14 LOC 3,600 3,600 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/15 (Prere.) 9,500 9,976 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/15 (Prere.) 1,000 1,050 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/15 (Prere.) 8,000 8,401 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 9,500 9,988 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 (Prere.) 3,480 3,732 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/18 2,500 2,920 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 3,000 3,570 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/19 3,000 3,584 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 2,100 2,489 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 1,550 1,879 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,500 2,990 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/22 4,115 4,776 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 3,500 4,011 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 3,000 3,537 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/24 11,650 13,341 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 375 427 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 3,460 3,904 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/26 10,000 11,231 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/26 3,000 3,362 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 5,000 5,560 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 24,965 27,512 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/28 (14) 2,165 2,575 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/29 7,000 7,652 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/29 (14) 7,055 8,359 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 11,520 12,660 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/30 6,360 6,877 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/30 9,625 10,446 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/30 4,065 4,360 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/31 7,105 7,611 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 1,005 1,075 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/32 3,780 4,027 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/34 8,000 8,489 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/35 12,095 12,799 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/38 5,000 5,251 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (Prere.) 5,000 5,362 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (Prere.) 26,625 28,550 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.150% 3/7/14 (12) 1,235 1,235 New Jersey Economic Development Authority Revenue (St. Barnabas Project) 0.000% 7/1/14 (14) 4,210 4,173 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 1,390 1,540 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 1,340 1,447 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 1,160 1,248 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.875% 6/1/42 8,000 8,564 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.020% 3/3/14 3,000 3,000 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.030% 3/3/14 8,600 8,600 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/18 6,260 7,260 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 2,580 3,033 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/14 (4) 3,180 3,233 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/18 1,000 1,158 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/19 1,105 1,293 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/38 1,250 1,324 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/43 2,500 2,624 New Jersey Educational Facilities Authority Revenue (Drew University) 5.250% 7/1/20 (14) 2,060 2,334 New Jersey Educational Facilities Authority Revenue (Fairleigh Dickinson University) 5.500% 7/1/23 2,750 2,766 New Jersey Educational Facilities Authority Revenue (Georgian Court University) 5.000% 7/1/33 1,000 1,013 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 5,000 5,335 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/20 (4) 5,015 5,128 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/20 (14) 2,585 2,847 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/21 (14) 3,025 3,332 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/24 (14) 3,000 3,327 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 2,980 3,241 New Jersey Educational Facilities Authority Revenue (Kean University) 5.500% 9/1/36 12,500 13,515 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/15 (Prere.) 4,700 4,996 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/27 (2) 5,000 5,368 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/20 2,725 3,218 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/21 2,635 3,053 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 1,000 1,065 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/20 6,020 7,127 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/24 3,450 4,251 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 5,000 5,794 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/30 4,090 4,666 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/34 2,000 2,232 2 New Jersey Educational Facilities Authority Revenue (Princeton University) 4.500% 7/1/35 7,400 7,656 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/35 2,000 2,227 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/39 3,000 3,307 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/44 5,000 5,550 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/29 1,430 1,561 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/30 1,500 1,626 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/31 1,575 1,698 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/37 2,065 2,183 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/42 2,390 2,510 New Jersey Educational Facilities Authority Revenue (Richard Stockton College) 5.375% 7/1/38 8,395 9,185 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/24 (14) 2,200 2,408 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/33 1,000 1,074 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/38 1,200 1,284 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/43 1,500 1,572 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.250% 12/1/18 (ETM) 420 520 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.500% 6/1/19 (Prere.) 1,430 1,811 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 6/1/19 (Prere.) 65 84 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 6/1/19 (Prere.) 7,250 9,549 1 New Jersey Educational Facilities Authority Revenue TOB VRDO 0.210% 3/3/14 9,900 9,900 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/19 (Prere.) 135 162 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/19 (Prere.) 180 216 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/28 4,095 4,644 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 3,000 3,255 New Jersey GO 5.000% 8/15/19 5,000 6,001 New Jersey GO 5.000% 6/1/20 915 1,069 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/23 8,580 9,798 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/27 13,165 14,404 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/33 5,085 5,361 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/14 7,695 7,815 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/15 5,000 5,288 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 4,095 4,691 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 6.000% 7/1/41 1,500 1,717 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/23 2,675 2,830 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/26 2,780 2,921 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/37 10,000 10,309 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/18 1,750 1,981 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/19 2,000 2,285 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/22 750 843 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/23 2,600 2,878 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/24 4,400 4,801 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/25 6,680 7,223 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.000% 7/1/18 1,000 1,040 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.500% 7/1/30 3,055 3,098 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.500% 7/1/36 6,800 6,877 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 1,250 1,375 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 2,170 2,456 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 3,000 3,390 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.125% 1/1/21 15,000 16,205 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 3,500 3,794 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/28 3,500 3,642 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/34 2,000 2,050 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Medical Center) 4.250% 7/1/18 815 878 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Medical Center) 5.000% 7/1/25 3,215 3,308 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 10,000 11,535 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.750% 10/1/31 1,500 1,696 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center) 5.250% 7/1/25 1,200 1,298 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/31 2,250 2,374 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/37 4,960 5,106 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/42 1,750 1,781 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/17 2,000 2,247 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/23 1,500 1,690 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/23 1,000 1,140 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/24 5,000 5,569 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/25 2,000 2,205 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/25 1,250 1,391 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 2,000 2,179 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/27 2,635 2,834 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/27 1,310 1,419 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/32 2,000 2,108 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health Systems) 5.000% 7/1/38 (12) 4,270 4,416 1 New Jersey Health Care Facilities Financing Authority Revenue (Meridian V) TOB VRDO 0.180% 3/7/14 (12) 4,635 4,635 New Jersey Health Care Facilities Financing Authority Revenue (MHAC I LLC) VRDO 0.020% 3/7/14 LOC 2,400 2,400 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.000% 7/1/26 2,045 2,092 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.250% 7/1/31 2,000 2,025 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.500% 7/1/43 3,500 3,525 New Jersey Health Care Facilities Financing Authority Revenue (Rahway Hospital) VRDO 0.020% 3/7/14 LOC 2,000 2,000 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/31 5,000 5,202 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.250% 7/1/35 7,000 7,457 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.500% 7/1/43 8,000 8,560 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/16 1,500 1,631 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 0.000% 7/1/21 (ETM) 1,260 1,075 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/24 2,000 2,163 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 1,000 1,016 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.625% 7/1/32 2,000 2,135 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.625% 7/1/37 2,600 2,735 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 6.625% 7/1/38 3,880 3,965 New Jersey Health Care Facilities Financing Authority Revenue (St. Luke’s Warren Hospital Obligated Group) 4.500% 8/15/43 12,400 11,835 New Jersey Health Care Facilities Financing Authority Revenue (Underwood Memorial Hospital) VRDO 0.030% 3/7/14 LOC 4,400 4,400 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/23 2,390 2,743 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/24 3,120 3,557 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/25 3,470 3,909 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/26 7,600 8,482 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/27 4,000 4,387 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/28 3,000 3,262 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/29 2,410 2,613 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 3,000 3,234 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.500% 7/1/38 (12) 3,000 3,155 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.010% 3/3/14 LOC 2,500 2,500 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/21 4,255 4,514 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/25 1,275 1,340 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/26 1,275 1,340 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.625% 6/1/30 5,000 5,389 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 4,320 4,592 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 1,365 1,370 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.020% 3/7/14 7,000 7,000 New Jersey Institute of Technology Revenue 5.000% 7/1/32 1,500 1,618 New Jersey Institute of Technology Revenue 5.000% 7/1/42 5,000 5,264 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 250 288 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 385 442 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (14) 5,120 5,814 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/21 (14) 3,000 3,477 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/22 (14) 1,120 1,302 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 15,000 16,125 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (ETM) 5,000 5,329 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/18 (Prere.) 1,740 2,146 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 5,000 6,096 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 3,500 4,202 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 2,980 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/23 3,900 2,667 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/24 2,500 2,837 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 4,900 6,027 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/25 4,500 5,072 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/25 (14) 7,000 8,643 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 6,000 3,439 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/27 5,000 5,476 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/27 11,245 12,566 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 5,245 5,751 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 23,000 11,549 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 8,855 4,446 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 2,785 3,051 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 (4) 6,970 3,330 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 7,360 3,458 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/30 3,065 3,352 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 10,000 4,384 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/31 5,395 5,871 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/31 1,500 1,654 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 6,000 6,721 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 13,500 5,548 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/32 10,000 10,671 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 10,000 3,866 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/32 (2) 19,985 21,783 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/33 9,500 10,102 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 5,000 1,838 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 3,000 1,103 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/34 8,210 2,817 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 4,000 4,683 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 6,000 1,923 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/36 11,675 3,496 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/37 1,165 327 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/38 22,105 23,190 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 6,500 1,701 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 15,000 3,925 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 6,900 7,681 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/38 3,360 3,830 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/39 5,400 5,966 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/39 15,150 3,644 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/40 4,500 1,019 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/41 10,000 10,875 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/42 17,750 18,385 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.030% 3/7/14 LOC 6,400 6,400 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.050% 3/7/14 LOC 2,515 2,515 New Jersey Turnpike Authority Revenue 5.000% 1/1/15 (Prere.) 16,000 16,654 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 1,560 1,738 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 7,705 8,173 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14)(ETM) 6,720 7,487 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) 8,335 9,243 New Jersey Turnpike Authority Revenue 5.250% 1/1/26 (4) 4,000 4,768 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 6,000 6,425 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 8,500 9,135 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 6,400 6,764 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 5,000 5,320 New Jersey Turnpike Authority Revenue 5.000% 1/1/36 3,500 3,673 New Jersey Turnpike Authority Revenue 5.000% 1/1/38 32,000 33,900 New Jersey Turnpike Authority Revenue 5.250% 1/1/40 18,285 19,580 New Jersey Turnpike Authority Revenue 5.000% 1/1/43 5,000 5,268 Newark NJ Housing Authority Port Authority-Port Newark Marine Terminal Revenue (City of Newark Redevelopment Projects) 4.375% 1/1/37 (14) 100 93 North Hudson NJ Sewerage Authority Revenue 5.000% 6/1/42 5,070 5,314 Ocean County NJ GO 5.000% 6/1/24 1,440 1,700 Ocean County NJ Utility Authority Wastewater Revenue 6.600% 1/1/18 (ETM) 1,600 1,814 Passaic County NJ Improvement Authority Lease Revenue (Preakness Healthcare Center Expansion Project) 5.000% 5/1/24 2,610 2,942 Passaic County NJ Improvement Authority Lease Revenue (Preakness Healthcare Center Expansion Project) 5.000% 5/1/25 2,740 3,066 Passaic County NJ Improvement Authority Lease Revenue (Preakness Healthcare Center Expansion Project) 5.000% 5/1/26 2,885 3,191 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/19 1,680 2,011 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/20 1,450 1,730 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/21 3,500 4,177 Port Authority of New York & New Jersey Revenue 5.000% 12/1/25 3,000 3,471 Port Authority of New York & New Jersey Revenue 5.375% 3/1/28 1,280 1,508 Port Authority of New York & New Jersey Revenue 4.500% 7/15/28 4,000 4,248 Port Authority of New York & New Jersey Revenue 5.000% 3/1/29 4,500 4,993 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 5,140 5,601 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 3,395 3,722 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 3,500 3,821 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 6,625 7,366 Port Authority of New York & New Jersey Revenue 4.750% 7/15/33 3,500 3,696 Port Authority of New York & New Jersey Revenue 5.000% 10/15/33 1,250 1,385 Port Authority of New York & New Jersey Revenue 5.000% 12/1/34 7,000 7,721 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 6,988 Port Authority of New York & New Jersey Revenue 5.000% 9/15/36 3,400 3,736 Port Authority of New York & New Jersey Revenue 5.000% 12/1/38 10,000 10,868 Port Authority of New York & New Jersey Revenue 5.000% 5/1/39 6,600 7,209 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 16,250 17,194 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 4,000 4,373 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 16,065 17,032 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 5,000 5,312 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 3,000 3,270 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 5,000 5,442 River Dell NJ Regional School District GO 4.000% 3/1/23 500 551 River Dell NJ Regional School District GO 4.000% 3/1/24 890 969 Rutgers State University New Jersey Revenue 5.000% 5/1/28 4,000 4,547 Rutgers State University New Jersey Revenue 5.000% 5/1/30 5,000 5,605 Rutgers State University New Jersey Revenue 5.000% 5/1/33 10,000 11,044 Rutgers State University New Jersey Revenue 5.000% 5/1/36 3,000 3,277 Rutgers State University New Jersey Revenue 5.000% 5/1/38 5,460 5,932 Rutgers State University New Jersey Revenue 5.000% 5/1/43 12,590 13,558 Rutgers State University New Jersey Revenue VRDO 0.020% 3/3/14 16,405 16,405 Rutgers State University New Jersey Revenue VRDO 0.030% 3/3/14 545 545 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/20 2,145 2,477 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/21 3,000 3,447 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/22 2,780 3,176 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/25 4,000 4,369 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/26 5,000 5,402 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/27 2,960 3,181 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/28 2,435 2,601 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/29 2,000 2,115 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.030% 3/7/14 LOC 6,000 6,000 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 15,000 14,516 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 5,030 4,423 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/41 3,230 2,467 Union County NJ Improvement Authority Lease Revenue (Family Court Building Project) 5.000% 5/1/42 5,000 5,371 Union County NJ Utilities Authority Revenue 5.000% 6/15/41 4,000 4,253 University of Medicine & Dentistry New Jersey COP 5.250% 6/15/14 (Prere.) 2,420 2,456 University of Medicine & Dentistry New Jersey COP 5.250% 6/15/14 (Prere.) 1,975 2,005 University of Medicine & Dentistry New Jersey COP 5.250% 6/15/14 (Prere.) 2,185 2,218 West Deptford Township NJ GO 5.000% 7/1/22 (4) 1,555 1,748 West Deptford Township NJ GO 5.000% 7/1/23 (4) 1,035 1,162 Virgin Islands (0.4%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/14 (Prere.) 3,390 3,491 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 3,000 3,278 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 1,500 1,569 Guam (0.3%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 5,000 5,113 Puerto Rico (0.1%) Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 720 898 Total Tax-Exempt Municipal Bonds (Cost $1,830,464) Total Investments (99.0%) (Cost $1,830,464) Other Assets and Liabilities-Net (1.0%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2014, the aggregate value of these securities was $18,285,000, representing 1.0% of net assets. 2 Securities with a value of $309,000 have been segregated as initial margin for open futures contracts. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. New Jersey Long-Term Tax-Exempt Fund VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). New Jersey Long-Term Tax-Exempt Fund The following table summarizes the market value of the fund's investments as of February 28, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 1,896,308 — Futures Contracts—Assets 1 26 — — Futures Contracts—Liabilities 1 (2) — — Total 24 1,896,308 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At February 28, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note June 2014 (119) (14,819) (25) 5-Year U.S. Treasury Note June 2014 86 10,308 (2) Ultra Long U.S. Treasury Note June 2014 (21) (3,015) — (27) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 28, 2014, the cost of investment securities for tax purposes was $1,831,190,000. Net unrealized appreciation of investment securities for tax purposes was $65,118,000, consisting of unrealized gains of $81,151,000 on securities that had risen in value since their purchase and $16,033,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard New Jersey Tax-Exempt Money Market Fund Schedule of Investments As of February 28, 2014 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.2%) New Jersey (99.9%) Bernards Township NJ School District GO 1.000% 1/1/15 2,305 2,320 1 BlackRock MuniHoldings New Jersey Quality Fund, Inc. VRDP VRDO 0.240% 3/7/14 LOC 40,300 40,300 1 BlackRock MuniYield New Jersey Quality Fund, Inc. VRDP VRDO 0.240% 3/7/14 LOC 25,000 25,000 Burlington County NJ BAN 0.750% 5/21/14 12,231 12,246 Burlington County NJ Bridge Commission Revenue 5.000% 10/15/14 1,000 1,030 Burlington County NJ Bridge Commission Revenue BAN 1.250% 11/19/14 13,250 13,346 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) VRDO 0.030% 3/7/14 LOC 16,535 16,535 Camden County NJ Improvement Authority Lease Revenue (Parkview Redevelopment Housing Project) VRDO 0.030% 3/7/14 LOC 49,500 49,500 Delaware River & Bay Authority New Jersey Revenue VRDO 0.020% 3/7/14 LOC 4,300 4,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.030% 3/7/14 LOC 7,400 7,400 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.030% 3/7/14 LOC 37,845 37,845 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.030% 3/7/14 LOC 59,810 59,810 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.040% 3/7/14 LOC 29,635 29,635 Essex County NJ Improvement Authority Revenue (Fern Senior Housing Project) VRDO 0.030% 3/7/14 LOC 7,300 7,300 Essex County NJ Improvement Authority Revenue (Jewish Community Center of Metro West Inc. Project) VRDO 0.020% 3/7/14 LOC 4,100 4,100 Essex County NJ Improvement Authority Revenue (Pooled Government Loan) VRDO 0.020% 3/7/14 LOC 12,500 12,500 Freehold Township NJ BAN 1.000% 12/16/14 11,855 11,926 1 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) TOB VRDO 0.040% 3/7/14 4,185 4,185 Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.020% 3/3/14 29,700 29,700 Hudson County NJ Improvement Authority BAN 1.000% 12/10/14 7,500 7,535 1 Madison Borough NJ Board of Education GO TOB VRDO 0.030% 3/7/14 LOC 11,555 11,555 Mahwah Township NJ BAN 1.000% 6/6/14 3,150 3,156 Mercer County NJ BAN 1.000% 12/2/14 20,000 20,122 Monmouth County NJ Improvement Authority Lease Revenue (Capital Equipment Pooled) 1.000% 10/1/14 3,090 3,104 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 2.000% 12/4/14 6,000 6,082 Morris County NJ GO 5.000% 3/15/14 1,095 1,097 Morris County NJ GO 1.000% 11/15/14 1,168 1,175 Morris County NJ GO 0.500% 2/1/15 1,000 1,003 Morris Township NJ BAN 1.000% 11/14/14 16,381 16,471 Morris-Union Jointure Commission New Jersey COP 5.000% 5/1/14 (Prere.) 3,675 3,740 New Jersey Building Authority Revenue 5.000% 6/15/14 (ETM) 2,600 2,638 New Jersey Economic Development Authority Natural Gas Facilities Revenue (New Jersey Natural Gas Co.) VRDO 0.020% 3/3/14 4,845 4,845 New Jersey Economic Development Authority Revenue 5.000% 9/1/14 (Prere.) 2,200 2,253 New Jersey Economic Development Authority Revenue (Applewood Estates Project) VRDO 0.020% 3/7/14 LOC 9,300 9,300 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.040% 3/3/14 LOC 8,535 8,535 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.040% 3/3/14 LOC 3,500 3,500 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.040% 3/3/14 LOC 10,000 10,000 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.375% 6/15/14 (ETM) 9,000 9,137 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 30,175 30,662 New Jersey Economic Development Authority Revenue (Columbia University Project) CP 0.100% 3/3/14 7,155 7,155 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.030% 3/7/14 LOC 12,600 12,600 1 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) TOB VRDO 0.030% 3/7/14 6,380 6,380 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) VRDO 0.030% 3/3/14 LOC 28,800 28,800 New Jersey Economic Development Authority Revenue (El Dorado Terminals Co. Project) VRDO 0.040% 3/3/14 LOC 2,200 2,200 New Jersey Economic Development Authority Revenue (Job Haines Home Project) VRDO 0.040% 3/7/14 LOC 3,400 3,400 1 New Jersey Economic Development Authority Revenue (Montclair Art Museum Project) VRDO 0.040% 3/7/14 LOC 4,460 4,460 New Jersey Economic Development Authority Revenue (Order of St. Benedict Project) VRDO 0.020% 3/7/14 LOC 8,545 8,545 New Jersey Economic Development Authority Revenue (Princeton Day School) VRDO 0.030% 3/7/14 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (Ranney School Project) VRDO 0.030% 3/7/14 LOC 21,490 21,490 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/15 (Prere.) 1,000 1,049 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 1,250 1,314 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 3,300 3,469 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 11,605 11,885 New Jersey Economic Development Authority Revenue (United Methodist Homes) 6.250% 7/1/14 (Prere.) 5,800 6,029 New Jersey Economic Development Authority Revenue Pollution Control Revenue (Exxon Project) VRDO 0.020% 3/3/14 2,700 2,700 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.020% 3/3/14 11,650 11,650 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.030% 3/3/14 14,800 14,800 New Jersey Economic Development Authority School Revenue (Blair Academy Project) VRDO 0.020% 3/7/14 LOC 12,925 12,925 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 15,000 15,122 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.020% 3/7/14 17,225 17,225 1 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.020% 3/7/14 23,300 23,300 1 New Jersey Educational Facilities Authority Revenue (Institute for Defense Analyses) VRDO 0.030% 3/7/14 LOC 8,160 8,160 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.125% 7/1/14 (Prere.) 1,825 1,855 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.030% 3/7/14 2,665 2,665 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.040% 3/7/14 2,165 2,165 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/14 (Prere.) 1,250 1,270 New Jersey Educational Facilities Authority Revenue (Seton Hall University) VRDO 0.020% 3/7/14 LOC 14,310 14,310 New Jersey Educational Facilities Authority Revenue (Stevens Institute of Technology) 5.375% 7/1/14 (Prere.) 2,500 2,542 1 New Jersey Environmental Infrastructure Trust Revenue TOB VRDO 0.030% 3/7/14 4,015 4,015 New Jersey GO 4.000% 6/1/14 10,735 10,838 New Jersey GO 5.250% 7/1/14 1,525 1,551 New Jersey GO 5.000% 8/1/14 13,000 13,264 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.030% 3/7/14 LOC 26,285 26,285 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.040% 3/7/14 LOC 6,000 6,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.040% 3/7/14 LOC 19,000 19,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.040% 3/7/14 LOC 25,000 25,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.040% 3/7/14 LOC 24,550 24,550 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health Systems) VRDO 0.030% 3/7/14 LOC 16,140 16,140 New Jersey Health Care Facilities Financing Authority Revenue (Rahway Hospital) VRDO 0.020% 3/7/14 LOC 1,700 1,700 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.020% 3/7/14 LOC 6,000 6,000 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.020% 3/7/14 LOC 700 700 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.020% 3/7/14 LOC 15,000 15,000 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Health Care Corp.) VRDO 0.030% 3/7/14 LOC 13,905 13,905 New Jersey Health Care Facilities Financing Authority Revenue (Southern Ocean County Hospital) VRDO 0.020% 3/7/14 LOC 6,000 6,000 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.010% 3/3/14 LOC 30,090 30,090 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.040% 3/3/14 LOC 8,700 8,700 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.020% 3/7/14 LOC 1,700 1,700 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.020% 3/7/14 LOC 3,455 3,455 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.020% 3/7/14 LOC 13,200 13,200 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.020% 3/7/14 LOC 14,000 14,000 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.040% 3/7/14 4,620 4,620 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.180% 3/7/14 11,550 11,550 New Jersey Highway Authority Revenue (Garden State Parkway) 5.500% 1/1/15 (ETM) 2,850 2,977 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.040% 3/7/14 LOC 6,830 6,830 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.030% 3/7/14 12,050 12,050 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.030% 3/7/14 46,685 46,685 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.030% 3/7/14 10,415 10,415 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.040% 3/7/14 38,130 38,130 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.040% 3/7/14 1,500 1,500 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/14 (Prere.) 1,350 1,369 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 2,875 2,917 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 2,500 2,537 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 1,280 1,299 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 12/15/14 (ETM) 1,665 1,739 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.030% 3/7/14 LOC 21,100 21,100 New Jersey Turnpike Authority Revenue VRDO 0.020% 3/7/14 LOC 38,000 38,000 1 Nuveen New Jersey Investment Quality Municipal Fund VRDP VRDO 0.110% 3/7/14 LOC 38,300 38,300 Paramus Borough NJ BAN 1.000% 2/20/15 10,105 10,172 Port Authority of New York & New Jersey Revenue 2.000% 9/15/14 3,700 3,738 Port Authority of New York & New Jersey Revenue CP 0.120% 3/11/14 9,230 9,230 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.040% 3/7/14 7,770 7,770 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.040% 3/7/14 5,000 5,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.050% 3/7/14 2,700 2,700 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.050% 3/7/14 2,100 2,100 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.050% 3/7/14 3,500 3,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.060% 3/7/14 9,095 9,095 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.080% 3/7/14 3,495 3,495 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.080% 3/7/14 8,000 8,000 Princeton University New Jersey CP 0.050% 6/2/14 16,300 16,300 Princeton University New Jersey CP 0.050% 6/2/14 7,700 7,700 Rutgers State University New Jersey Revenue 5.000% 5/1/14 (Prere.) 1,330 1,341 1 Rutgers State University New Jersey Revenue TOB VRDO 0.030% 3/7/14 6,700 6,700 Rutgers State University New Jersey Revenue VRDO 0.030% 3/3/14 65,435 65,435 Secaucus NJ BAN 1.000% 1/9/15 5,573 5,604 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.020% 3/7/14 LOC 1,980 1,980 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.030% 3/7/14 LOC 13,940 13,940 Union County NJ BAN 0.750% 6/27/14 68,000 68,127 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.020% 3/3/14 25,495 25,495 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.020% 3/3/14 20,420 20,420 1 Union County NJ Utilities Authority Revenue TOB VRDO 0.050% 3/7/14 14,815 14,815 Wayne Township NJ BAN 1.000% 7/22/14 15,780 15,824 West Orange Township NJ BAN 1.000% 10/21/14 8,186 8,218 Puerto Rico (0.3%) Puerto Rico Public Buildings Authority Government Facilities Revenue 5.375% 7/1/14 (Prere.) 5,000 5,086 Total Tax-Exempt Municipal Bonds (Cost $1,624,249) Total Investments (100.2%) (Cost $1,624,249) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2014, the aggregate value of these securities was $249,830,000, representing 15.4% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). New Jersey Tax-Exempt Money Market Fund (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC Assured Guaranty Corporation. (13) BHAC Berkshire Hathaway Assurance Corporation. (14) NPFG National Public Finance Guarantee Corporation. (15) BAM Build America Mutual Assurance Company. (16) MAC Municipal Assurance Corporation. (17) RAA Radian Asset Assurance Inc. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. . Security Valuation: Securities are valued at amortized cost, which approximates market value. . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2014, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD NEW JERSEY TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 16, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD NEW JERSEY TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 16, 2014 VANGUARD NEW JERSEY TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 16, 2014 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
